Case 20-13359   Doc 1-1 Filed 07/01/20 Entered 07/01/20 13:28:27   Desc
                      Signature Pages Page 1 of 6
                Case 20-13359                      Doc 1-1 Filed 07/01/20 Entered 07/01/20 13:28:27                                      Desc
                                                         Signature Pages Page 2 of 6




 Fill in this information to identify the case:

 Debtor name         enerGEEwhizz Holdings LLC

 United States Bankruptcy Court for the:             NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                   D   Check if this is an
                                                                                                                                       amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                              12/15


An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

        ■         Schedule AIB: Assets-Rea/ and Personal Property (Official Form 206A/8)
        ■         Schedule D: Creditors Who Have Claims Secured by Property (Official Form 2060)
         ■        Schedule EIF: Creditors Who Have Unsecured Claims (Official Form 206E/F)
        ■         Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
        ■         Schedule H: Codebtors (Official Form 206H)
        ■         Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
        D         Amended Schedule
        □         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
        O         Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is tr

        Executed on          {)    z.,t\ /2,02,,0                    X--,j/,./-fr.<6,,-<---,.--,.--i,+.--V---,,------;-s;:::±,-.---,--; -;---------- - - --
                                                                                                                             f of debtor
                              (-

                                                                       Tiffanie Sperling
                                                                       Printed name

                                                                       Manager/ VP Business Development and Operations
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non~ndividual Debtors
                                                                                                                                               Best Case Bankruptcy
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                 Case 20-13359                     Doc 1-1 Filed 07/01/20 Entered 07/01/20 13:28:27                                   Desc
                                                         Signature Pages Page 3 of 6


 Fill in th is infonnation to identify the case:

 Debtor name         enerGEEwhizz Holdings LLC

United States Bankruptcy Court for the:             NORTHERN DISTRICT OF ILLINOIS

Case number (if known)
                                                                                                                               D   Check if this is an
                                                                                                                                   amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                 04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor's name and case number (if known).

■@l@M Signature and Declaration

      WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571 .

      I have examined the information in this statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on          1-,,   /zA lw'U:)
                                                                        Tiffanie Sper1ing
                                                                        Printed name

 Position or relationship to debtor          Manager/ VP Business Development and
                                             Operations

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
■ No
□ Yes




Official Fonn '207                                  Statement of Flnanclal Affairs for Non.fndlvlduals Flllng for Bankruptcy                             page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                 Case 20-13359                     Doc 1-1 Filed 07/01/20 Entered 07/01/20 13:28:27                      Desc
                                                         Signature Pages Page 4 of 6



                                                              United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re      enerGEEwhizz Holdings LLC                                                                   Case No.
                                                                                  Debtor(s)             Chapter    _7
                                                                                                                    ,;,__ _ _ __ _ _ _




                                                     VERIFICATION OF CREDITOR MA TRIX

                                                                                        Number of Creditors:                                 4




            The above-named Debtor(s) hereby verifies that the list of creditors is true and correct to the best of my
            (our) knowledge.




Date:                                                                    d&-             ~
                                                                      ~ ~ ~ n e s s Development and
                                                                      Operations
                                                                      Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC • www.bestcase.com                                                           Best Case Bankruplcy
Case 20-13359   Doc 1-1 Filed 07/01/20 Entered 07/01/20 13:28:27   Desc
                      Signature Pages Page 5 of 6
Case 20-13359   Doc 1-1 Filed 07/01/20 Entered 07/01/20 13:28:27   Desc
                      Signature Pages Page 6 of 6
